UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant T Filed by a Party other than the Registrant £ Check the appropriate box: T Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to Rule §240.14a-12 Value Line, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): T No fee required. £ Fee computed on table below per Securities Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Securities Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Securities Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PRELIMINARY PROXY STATEMENT—SUBJECT TO COMPLETION VALUE LINE, INC. 220 East 42nd Street New York, New York 10017 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be Held April 16, 2010 9:00 a.m. TO THE SHAREHOLDERS: Notice is hereby given that a Special Meeting (the “Special Meeting”) of the shareholders of Value Line, Inc. (the “Company”) has been requested by Arnold Bernhard & Co., Inc. (“AB & Co.”), the beneficial owner of 8,633,733 common shares, par value $.10 per share (the “Shares”) of the Company, representing approximately 86.5% of the outstanding Shares.The Special Meeting will be held at 9:00 a.m., New York City time, on April 16, 2010, at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York 10036 to consider the following proposal (the “Proposal”): 1. To remove, without cause, one or more of the following members of the Company’s Board of Directors (the “Board”):Marion N. Ruth, Ruth Legon, Robert M. Perkins, Edward J. Shanahan and Herbert Pardes (the “Independent Directors”) (and any person or persons elected, appointed or designated by the Board to fill any vacancy or newly created directorship on or after February 26, 2010 and prior to completion of the Special Meeting). AB & Co.’s reasons for convening the Special Meeting and seeking the removal of one or more of the Independent Directors are set forth under “AB & Co.’s Reasons for the Special Meeting” in the attached Proxy Statement. The Boardis not making any recommendation to shareholders as to how they should vote their Shares on the Proposal. Shareholders of record at the close of business on March 26, 2010 will be entitled to notice of, to attend and to vote at the Special Meeting and any postponement or adjournment thereof.This Notice of Special Meeting of Shareholders and attached Proxy Statement are first being mailed to the Company’s shareholders on or about March [l], 2010. If you hold your Shares in your name and are attending the Special Meeting, please bring your admission ticket included with the attached Proxy Statement as well as a form of government issued photo identification.If your Shares are held indirectly in the name of a bank, broker or other nominee (in “street name”), please also request a letter or some other evidence of ownership from your bank, broker or other nominee, as well as proper authorization if you wish to vote your Shares in person, and bring these documents to the Special Meeting.Directions to the Special Meeting may be obtained by sending an e-mail request to vlcr@valueline.com or calling 212-907-1605. As a result of its ownership of approximately 86.5% of the Shares, AB & Co. has the right to vote a sufficient number of Shares at the Special Meeting to approve the Proposal and, if it should so elect, to remove one or more of the Independent Directors without the affirmative vote of any other holder of Shares.Accordingly, if AB & Co. determines to vote its Shares in favor of the removal of any Independent Director or other proposal presented at the Special Meeting, the approval of such proposal at the Special Meeting is assured without the vote of any other shareholder.AB & Co. has informed the Company that while AB & Co. currently expects to vote all of its Shares with respect to the removal of one or more of the Independent Directors who are then serving on the Board, it has not made a voting decision with respect to which, if any, of the Independent Directors it will vote to remove at the Special Meeting. We urge you to carefully consider the information contained in the attached Proxy Statement.You may vote by signing, dating and returning the enclosed proxy card today. THOMAS T. SARKANY Secretary New York, New York March [l], 2010 PRELIMINARY PROXY STATEMENT—SUBJECT TO COMPLETION VALUE LINE, INC. 220 East 42nd Street New York, New York 10017 SPECIAL MEETING OF SHAREHOLDERS — APRIL 16, 2010 PROXY STATEMENT The following information is furnished to each shareholder in connection with the foregoing Notice of Special Meeting of Shareholders of Value Line, Inc. (the “Company”) to be held on April 16, 2010 at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York 10036, at 9:00 a.m., New York City time.The enclosed proxy is for use at the meeting and any postponement or adjournment thereof (the “Special Meeting”).This proxy statement (this “Proxy Statement”) and form of proxy are being mailed to shareholders on or about March [l], 2010. On February 26, 2010, in accordance with the Amended and Restated By-Laws (the “By-Laws”) of the Company, Arnold Bernhard & Co., Inc., a New York corporation (“AB & Co.”), as holder of approximately 86.5% of the outstanding common stock of the Company, par value $.10 per share (the “Shares”), requested that the Special Meeting be held for the purpose of considering the following proposal (the “Proposal”): 1. To remove, without cause1, one or more of the following members of the Company’s Board of Directors (the “Board”): Marion N. Ruth, Ruth Legon, Robert M. Perkins, Edward J. Shanahan and Herbert Pardes(the “Independent Directors”) (and any person or persons elected, appointed or designated by the Board to fill any vacancy or newly created directorship on or after February 26, 2010 and prior to completion of the Special Meeting). The Boardis not making any recommendation to shareholders as to how they should vote their Shares on the Proposal. Two of the non-Independent Directors have relationships with AB & Co. and therefore may have a conflict with respect to certain matters pertaining to the Company and AB & Co.Edgar A. Buttneris a director of AB & Co. and the son of the sole voting shareholder of AB & Co. and Howard A. Brecher, Acting Chief Executive Officer and Chairman of the Company, is Vice President, Secretary, Treasurer, General Counsel and Director of AB & Co. In accordance with the By-Laws and in response to the request from AB & Co., on February 26, 2010, Thomas T. Sarkany, the Company’s Secretary, called the Special Meeting for April 16, 2010. The enclosed proxy is being solicited by the Company at the request of AB & Co.A proxy executed on the enclosed form may be revoked by the shareholder at any time before the Shares are voted by delivering written notice of revocation to the Secretary of the Company, by executing a later dated proxy or by attending the Special 1
